DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (figure 6 of the instant application) in view of JP1-112475 (English version, machine translation, cited by applicant).
Regarding claim 1, the admitted prior art teaches a paper sheet storage apparatus (fig. 6) comprising: a placement mount (210) on which paper sheets (B) are placed; a leading-edge position restriction guide (220) that restricts a position of a leading edge portion of a paper sheet in an entering direction in which the paper sheet advance when being transported onto the placement mount; a sensor (230) that detects presence/absence of an accumulation space for paper sheets that is located above the placement mount; the sensor detects the present/absence of the accumulation space by using detection light (L) emitted to a space between a first position that is located on an opposite side of the leading-edge position restriction guide from the paper sheets on the placement mount and a second position that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide ([0020]-[0026] of the instant application).
The admitted prior art fails to teach the second position is below the first position as claimed.
However, JP1-112475 teaches a paper sheet storage apparatus (fig. 2) comprising a sensor (12a and 12b) that detects the presence/absence of an accumulation space for paper sheets that is located above the placement mount; the sensor detects the present/absence of the accumulation space by using detection light emitted to a space between a first position (position at 12b) that is located on an opposite side of the leading-edge position restriction guide (side wall of safe box 1 where 12b is located) from the paper sheets on the placement mount and a second position (position at 12a) below the first position that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide (pages 2-3).
In view of JP1-112475’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the admitted prior art by incorporating the teaching as taught by JP1-112475 since it is just a matter of design option to effectively position the sensor for detecting accumulation space based on the upper end of paper sheet in the safe.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

Regarding claim 2, the admitted prior art as modified by JP1-112475 teaches all subject matter claimed as applied above. JP1-112475 further teaches wherein the first position is located above the accumulation space (fig. 2).
Regarding claim 3, the admitted prior art as modified by JP1-112475 teaches all subject matter claimed as applied above. JP1-112475 further teaches wherein the detection light is emitted to travel above the accumulation space from a leading-edge side (side wall of 1 where 12b located) of the paper sheets (11) on the placement mount (3) (fig. 2).
Regarding claim 4, the admitted prior art teaches a paper sheet handling apparatus (fig. 6) comprising: a transportation path (240) for transporting a paper sheet (B); and a paper sheet storage apparatus (201) that stores the paper sheet transported on the transportation path, wherein the paper sheet storage apparatus includes a placement mount (210) on which paper sheets (B) are placed; a leading-edge position restriction guide (220) that restricts a position of a leading edge portion of a paper sheet in an entering direction in which the paper sheet advance when being transported onto the placement mount; a sensor (230) that detects presence/absence of an accumulation space for paper sheets that is located above the placement mount; the sensor detects the present/absence of the accumulation space by using detection light (L) emitted to a space between a first position that is located on an opposite side of the leading-edge position restriction guide from the paper sheets on the placement mount and a second position that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide ([0020]-[0026] of the instant application).
The admitted prior art fails to teach the second position is below the first position as claimed.
However, JP1-112475 teaches a paper sheet storage apparatus (fig. 2) comprising a sensor (12a and 12b) that detects the presence/absence of an accumulation space for paper sheets that is located above the placement mount; the sensor detects the present/absence of the accumulation space by using detection light emitted to a space between a first position (position at 12b) that is located on an opposite side of the leading-edge position restriction guide (side wall of safe box 1 where 12b is located) from the paper sheets on the placement mount and a second position (position at 12a) below the first position that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide (pages 2-3).
In view of JP1-112475’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the admitted prior art by incorporating the teaching as taught by JP1-112475 since it is just a matter of design option to effectively position the sensor for detecting accumulation space based on the upper end of paper sheet in the safe.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Sato et al. (US 2010/0207319); Ogawa (US 2020/0346475); Akagi et al. (US 2018/0033228); Schrechenberg (US 2016/0300209) and Wada et al. (US 2017/0345244) are cited because they are related to paper sheet handling apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887